            Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 1 of 12




                                   In the United States District Court
                                        for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.                                                           Case No. 19-cv-2491-JAR-JPO

                                                             (This Document Relates to Case No. 00-
                                                             cr-20154-JWL-1, United States v. John G.
                                                             Hernandez, and Case No. 18-2436-JAR-
                                                             JPO, John G. Hernandez v. United States)
United States of America.
                                   Respondent.



                                    MEMORANDUM AND ORDER

        This matter is before the Court on Petitioner John G. Hernandez’s Motion to Vacate and

Discharge with Prejudice under 28 U.S.C. 2255 (Doc. No. 25).1 Petitioner alleges the

government violated the Sixth Amendment by intentionally and unjustifiably becoming privy to

his attorney-client communications, asks the Court to reject the government’s request to dismiss

this action on procedural grounds, and to find that he has made a sufficient showing to warrant

an evidentiary hearing. As a remedy, he asks the Court to vacate his judgment with prejudice to

refiling or alternatively, to vacate his term of supervised release.2 The government has

responded, opposing the motion and seeking dismissal on several grounds, including threshold




        1
           Unless otherwise specified, citations prefaced with “Doc.” refer to filings and docket entries in the
underlying criminal case, No. 00-cr-20154-JWL-1. Citations prefaced with “CCA Rec. Lit. Doc.” Refer to filings
and entries in this consolidated case, No. 19-cv-2491-JAR-JPO. With the exception of United States v. Carter, Case
No. 16-20032-JAR, Doc. 758 (D. Kan. Aug. 13, 2019) (“Black Order”), citations to filings in Case No. 16-20032-
JAR are prefaced with “Black, Doc.”
         2
           While his motion was pending, Petitioner completed his custodial sentence and therefore withdrew his
request to reduce his term of imprisonment.




                                                        1
            Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 2 of 12




jurisdictional grounds.3 For the reasons explained in detail below, Petitioner’s challenge to his

conviction and sentence, including any term of supervised release, is dismissed for lack of

standing.

I.     Background

       A.         Procedural History

       On November 9, 2000, Petitioner was charged in a one-count indictment with escaping

from federal custody, in violation of 18 U.S.C. § 751. On January 26, 2016, Petitioner pleaded

guilty to Count 1 with no plea agreement.4 At sentencing on May 13, 2016, the court determined

that the applicable Guidelines range was four to ten months’ imprisonment.5 The Judge John W.

Lungstrum sentenced Petitioner to six months’ imprisonment to run consecutively to the

sentence previously imposed in a case in the Western District of Missouri, to be followed by a

two-year term of supervised release to run concurrently with the sentence previously imposed in

Missouri.6 Defendant did not file a direct appeal of his conviction or sentence, nor has he filed a

prior motion pursuant to 28 U.S.C. § 2255.

       Petitioner was represented by Che Ramsey in the underlying criminal proceedings. The

Court appointed the Federal Public Defender (“FPD”) to represent Petitioner in his § 2255

proceedings on July 17, 2018.7 On August 23, 2018, the FPD filed this § 2255 motion on

Petitioner’s behalf, setting forth a single ground for relief: the government violated the Sixth

Amendment by intentionally and unjustifiably intruding into his attorney-client communications.



       3
           Hernandez v. United States, 18-2436-JAR-JPO, Docs. 3, 5.
       4
           Doc. 17.
       5
           Doc. 18 at 5, ¶ 17; Doc. 46.
       6
           Doc. 21.
       7
           Standing Order 18-3.




                                                       2
             Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 3 of 12




Hernandez’s custodial sentence ended on July 19, 2019.8 On March 18, 2021, Judge Lungstrum

sustained Hernandez’s motion for early termination of supervised release.9

        B.         The Black Investigation and Order

        The Court assumes the reader is familiar with its ruling in United States v. Carter (“Black

Order”) that precipitates the § 2255 motions before the Court.10 That comprehensive opinion

was intended to provide a record for future consideration of the many anticipated motions filed

pursuant to § 2255 and is incorporated by reference herein. The Court does not restate the

underlying facts and conclusions of law in detail but will provide excerpts from the record as

needed to frame its discussion of the issues presently before it.

        Petitioner seeks relief based on events that came to light in the Black case and

investigation, which involved audio recordings of telephone conversations and soundless video

recordings of meetings between attorneys and their clients who were detained at CCA. The

government admits that it obtained videos from CCA in connection with the Black case, which

focused on drug and contraband trafficking inside CCA. The government’s possession of these

recordings came to light in August 2016, when then-Special Assistant United States Attorney

(“SAUSA”) Erin Tomasic and AUSA Kim Flannigan accused defense attorney Jacquelyn

Rokusek of “jeopardiz[ing] their investigation” in Black based on information they claimed to

have gleaned from the video recordings.11 The defense also discovered that the United States




        8
            Federal Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Mar. 15, 2021).
        9
            Doc. 45.
        10
           Case No. 16-20032-JAR, Doc. 758 (D. Kan. Aug. 13, 2019). As discussed in that Order, the Sixth
Amendment claims stem from recordings of conversations and meetings with counsel while they were detained at
Corrections Corporation of America (“CCA”). That facility has since been renamed CoreCivic. For convenience,
the Court refers to it as CCA in this Order.
        11
             Id. at 70–80.




                                                          3
              Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 4 of 12




Attorney’s Office for the District of Kansas (“USAO”) had routinely obtained CCA recorded

attorney-client phone calls, and that it did so without notice to the attorneys, clients, or courts.12

         Once notified of the video and audio recordings, this Court ordered (1) all local federal

detention facilities to cease recording attorney-client meetings and phone calls;13 (2) the video

and audio recordings in USAO custody to be impounded;14 and (3) the government to preserve

its computer hard drives.15 By October 11, 2016, the Court had appointed a Special Master to

assist in what the Court termed “Phase I and Phase II” of the Court’s investigations, that is, to

determine the number of recordings possessed by the government and how to index and

segregate them, and to identify privileged or confidential information within those recordings.16

         On January 31, 2017, the Special Master issued the “First Report Regarding Video

Recordings.”17 The Special Master determined that the government had obtained from CCA

video recordings of the attorney-inmate rooms made between February 20, 2016, and May 16,

2016—a period of 86 days, or approximately 14,000 hours—documenting approximately 700

attorney visits.18 This Court in Black found that the USAO did not come into possession of the

CCA videos until June 1, 2016.19 The Court has since clarified that the government’s possession

of the video recordings began when the United States Secret Service picked up DVR 6 from


         12
              Id. at 29–30.
         13
              Black, Doc. 253 at 3.
         14
           Id. at 3 & 12 (“The Court subsequently issued a clawback order directing the government to gather and
surrender to the Court all audio recordings in its possession, in the possession of investigative agencies, and in the
possession of other defendants who had received them in discovery.”).
         15
           Id. at 40. At the September 7, 2016 hearing in Black, “[t]he Court ordered the government to retain and
preserve all of the hard drives as well as all of the hardware necessary to access the information on the hard drives.”
Id.
         16
              Black, Doc. 146 (Appointment Order).
         17
              Black, Doc. 193.
         18
              Id. at 3, 5 (specifically, CCA Attorney Meeting Rooms 3 and 6 through 9).
         19
              Black Order at 66.




                                                           4
               Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 5 of 12




CCA on May 17, 2016.20 There is no dispute that the USAO disgorged the video recordings to

the Court on August 9, 2016. Nor is there evidence that the government maintained copies of the

video recordings on a computer (the “AVPC”) or on Special Agent Jeff Stokes’s laptop after that

time.21

          The government did not cooperate with the Special Master’s investigation, however, and

its failure to cooperate ultimately resulted in a lengthy delay in this Court’s ability to rule on

these issues. Finally, despite the delay associated with the government’s failure to cooperate and

its litigation efforts challenging the propriety of the Special Master’s investigation, the Court

conducted a full evidentiary hearing on all pending matters in Black in October and November

2018.

          On August 13, 2019, the Court issued the Black Order, which detailed, among other

things, the government’s view that soundless video recordings are not protected communications

and rejected the government’s argument that the communication in the videos is too rudimentary

to discern whether it involves legal advice or strategy or to disclose the content of any

accompanying verbal communication.22 The Order also addressed the governing standard for an

intentional-intrusion Sixth Amendment claim in the Tenth Circuit.23 The Order discussed the

elements required to prove a per se violation of the Sixth Amendment under the Tenth Circuit

decision in Shillinger v. Haworth,24 which held that a per se Sixth Amendment violation occurs

when: (1) there is a protected attorney-client communication; (2) the government purposefully


          20
               CCA Rec. Lit., Doc. 784 at 13.
          21
               Id., Doc. 546 (Petitioners’ Notice of Errata withdrawing any such allegations individually or collectively
advanced).
          22
               Black Order at 164–65.
          23
               Id. at 145–62.
          24
               70 F.3d 1132 (10th Cir. 1995).




                                                              5
            Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 6 of 12




intruded into the attorney-client relationship; (3) the government becomes “privy to” the

attorney-client communication because of its intrusion; and (4) the intrusion was not justified by

any legitimate law enforcement interest.25 Once those elements are established, prejudice is

presumed.26

       The Court further held that a finding of purposeful intrusion into the attorney-client

relationship necessarily requires a threshold showing that the recordings were protected attorney-

client communications.27 While recognizing that the attorney-client privilege is not a right

guaranteed by the Sixth Amendment, the Court applied principles relating to the privilege as a

framework for this showing that the recordings between petitioners and counsel were protected

communications under the Sixth Amendment. With respect to the video recordings, the Court

determined that the following threshold showings must be made after review and verification by

the FPD: (1) the video of the attorney-client meeting exists; and (2) the quality of the non-verbal

communication in the video is sufficient to confirm communication between the detainee and

counsel.28 This threshold showing requires an affidavit from defense counsel confirming that the

nature and purpose of the meeting(s) were within the ambit of protected communication,

including but not limited to defense preparation, plea negotiations, or review of discovery.29

       C.          Proceedings in Consolidated Master Case

       The Black Order reassigned all Black-related § 2255 motions pending before other judges

in the District to the undersigned for determination of the merits of petitioners’ Sixth



       25
            Black Order at 162 (citing Shillinger, 70 F.3d at 1142).
       26
            Id.
       27
            Id. at 163.
       28
            Id. at 166.
       29
            Id.




                                                           6
            Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 7 of 12




Amendment claims and for consolidated discovery.30 It was this Court’s intent that by

reassigning the habeas actions to the undersigned and consolidating the cases for discovery, the

process for seeing over 100 cases to completion would be streamlined for all parties.

       The Court also assumes the reader is familiar with the proceedings in the consolidated

master case that precipitates the matter before the Court, and does not restate the underlying facts

in detail but will provide excerpts from the record as needed to frame its discussion of the issues

presently before it. In addition to the two threshold showings recited above, this Court stated

during a September 2019 status conference that the privilege logs for video recordings would

need to describe the specific topic of any confidential attorney-client communication, for

example, plea negotiations, as well as an indication that “some nonverbal communication going

on about that [topic] that . . . is observable.”31 The government argues that many of the privilege

logs fail this subjective test because (1) many of them do not describe the topic of any

communication or describe the communicative value of any observable nonverbal gestures; (2)

boilerplate statements that a video reveals attorney communications or that communication was

about legal advice and strategy are too vague; and (3) physical gestures such as pointing to

documents or a laptop alone are not sufficient to establish privileged attorney-client

communications are depicted on a soundless video. The Court must review the recordings in

order to rule on these objections, and will do so on a case-by-case basis as needed. There is no

need for such particularized review in the instant case.

       As detailed in the Court’s October 15, 2020 Orders, the parties’ initial efforts at

cooperation culminated in the government’s notice that it refuses to comply with discovery



       30
            CCA Rec. Lit., Doc. 1.
       31
            Id., Doc. 21 at 50.




                                                 7
            Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 8 of 12




orders and demands that the Court rule immediately on both the procedural and merits defenses

raised in its responses to the § 2255 motions.32 Highly summarized, the Court: (1) reaffirmed its

previous ruling on the government’s implied waiver argument and, in light of the government’s

blanket objections to petitioners’ privilege logs, established a procedure for in camera review of

the recordings; (2) reaffirmed the finding that soundless video recordings may be protected

communications and found that petitioners did not waive any protection because the attorney

meeting rooms were monitored; (3) ordered the parties to supplement their responses and replies

to address jurisdictional defenses and the collateral-attack waiver by plea agreement issue; and

(4) found the government’s refusal to comply with discovery orders issued by the Court

sanctionable under Fed. R. Civ. P. 37(b)(2) and notified the government of its intent to take as

conclusively established certain facts petitioners might have proved regarding the “privy to”

element of their Sixth Amendment claims with for any petitioner who establishes that he or she

is entitled to an evidentiary hearing.33

       On January 18, 2021, the Court issued an order: (1) reaffirming and expanding its holding

regarding the applicable Sixth Amendment standard; (2) addressing the collateral-waiver by plea

issue; and (3) addressing jurisdictional defenses raised by the government, including certification

requirements under Rule 2(b) of the Rules Governing Section 2255 Proceedings.34 Petitioner

was granted an extension until March 29, 2021, to file his certification.35

       D. Recordings in this Case

       On August 13, 2019, this Court released the video recordings to the FPD as a result of



       32
            Id., Docs. 587, 588.
       33
            Id.
       34
            Id., Doc. 730 (clarified and reconsidered in part on other grounds, id., Doc. 784).
       35
            Id., Doc. 782.




                                                           8
               Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 9 of 12




the Black investigation.36 The FPD, along with defense counsel Che Ramsey, reviewed one

video recording of Petitioner meeting with Ms. Ramsey in person at CCA on February 24,

2016.37

          Pursuant to the Court’s Order, Petitioner provided a privilege log detailing the claimed

protected communication, verifying that during this meeting, Petitioner discussed matters

“relat[ing] to legal advice or strategy” with Ramsey.38 Petitioner also provided a sworn

declaration from Ramsey, stating that she reviewed the video recording listed on the privilege

log that occurred on February 24, 2016, and confirmed, with respect to the recorded meeting and

each other meeting with Petitioner at CCA: (1) the only reason she met with Hernandez “was to

discuss matters related to legal advice or strategy; and (2) she had no knowledge nor did she

believe that the meetings were recorded as they were attorney-client protected, that she did not

consent to such, and that she was not aware such recordings would be dispensed to prosecutors.39

          Petitioner was prosecuted by the team of AUSA Kim Flannigan and AUSA Trent Krug,

who both deny that they viewed the recordings during the pending of the underlying case.40

          The Court reviewed the video recording in camera. As set out in the privilege log, the

Court confirms that the video recording shows Petitioner meeting with Ramsey for

approximately one hour. In light of the analysis below, however, the details of the meeting

visible in the video are not pertinent and will not be discussed in this order.




          36
               Black Order at 165.
          37
               CCA Rec. Lit., Doc. 206 at 66–67.
          38
               Id.
          39
               Hernandez, 18-2436-JAR-JPO, Doc. 3-1.
          40
               Doc. 31-1, 31-2.




                                                       9
          Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 10 of 12




II.      Discussion

         The government argues that Hernandez lacks standing to challenge both his conviction

and sentence, including any term of supervised release, because the soundless video recordings

were obtained after he was sentenced.

         A.         Justiciability Standards

         Article III of the Constitution gives federal courts the power to exercise jurisdiction only

over “Cases” and “Controversies.” Federal courts must have a statutory or constitutional basis to

exercise jurisdiction.41 And, without jurisdiction, a court must dismiss the case.42 Courts thus

must determine, either sua sponte or upon a challenge by a party “at any stage in the litigation,”

whether subject matter jurisdiction exists.43 Article III’s case-or-controversy requirement applies

at all stages of litigation.44 There are three basic elements of standing: (1) an injury, (2) a causal

connection between that injury and conduct complained of in motion, and (3) the likelihood that

court action could redress that injury.45 To demonstrate causation, a party must show that their

alleged injury is “fairly traceable” to the complained of conduct.46 “Article III . . . require[s]

proof of a substantial likelihood that the defendant’s conduct caused plaintiff’s injury in fact.”47




         41
              Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).
         42
          Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); see also Fed. R. Civ. P. 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).
         43
           Arbaugh, 546 U.S. at 506 (explaining that challenges to subject matter jurisdiction “may be raised . . . at
any stage in the litigation, even after trial and the entry of judgment.”).
         44
              Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990).
         45
              Uzuegbunam v. Preczewski, 141 S. Ct. 792, 2021 WL 850106 *2 (Mar. 8, 2021).
         46
          Habecker v. Town of Estes Park, 518 F.3d 1217, 1225 (10th Cir. 2008) (citing Lujan v. Def. of Wildlife,
504 U.S. 555, 560 (1992)).
         47
              Nova Health Sys. v. Gandy, 416 F.3d 1149, 1156 (10th Cir. 2005).




                                                          10
           Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 11 of 12




“When ‘[s]peculative inferences are necessary to connect [a plaintiff’s] injury to the challenged

action,’ this burden has not been met.”48

          B.         Timing of the Alleged Violation

          The recorded meeting between Petitioner and Ramsey took place on February 24, 2016,

after he entered a guilty plea on January 26, 2016, and before he was sentenced on May 13,

2016. As noted above, however, the USAO did not have possession of and access to the video

recordings until May 17, 2016, and it gave up possession when it disgorged the videos to the

Court on August 9, 2016. Thus, any alleged Sixth Amendment violation could not have occurred

until after both Petitioner’s plea and sentencing were already complete, leaving no redressable

injury.

          As this Court discussed in its January 18, 2021 Order, when the alleged intrusion occurs

after the petitioner was sentenced, “the intrusion cannot be tied to any claimed unfairness or

impropriety in the conviction, plea, or sentencing process. Without such a nexus, these

petitioners cannot proceed with claims challenging either their conviction or sentences.”49

Falling squarely into this category, the Court concludes that Petitioner lacks standing to

challenge his conviction and sentence, including any term of supervised release, and his motion

must be dismissed for lack of jurisdiction.50




          48
               Id. at 1157 (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 45 (1976)).
          49
               See CCA Rec. Lit., Doc. 730 at 53.
          50
            Because this lack of standing provides a sufficient basis to dismiss Hernandez’s § 2255 motion, the Court
does not address the government’s other argument that his claim is procedurally defaulted. The Court further notes
that early termination of Hernandez’s term of supervised release appears to have rendered moot any challenge to his
sentence or term of supervised release. See Spencer v. Kemna, 523 U.S. 1, 7 (1998) (explaining a habeas
petitioner’s release from custody is a change in circumstance that may extinguish a party’s interest in the case,
rendering it moot).




                                                            11
          Case 2:00-cr-20154-JWL Document 46 Filed 03/23/21 Page 12 of 12




III.    Certificate of Appealability

        Rule 11 of the Rules Governing Section 2255 Proceedings states that the Court must

issue or deny a certificate of appealability [“COA”] when it enters a final order adverse to the

applicant. “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”51 If the district court denies a habeas

petition on procedural grounds without reaching the merits of petitioner’s underlying

constitutional claim, “the prisoner must show both (1) ‘that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling’ and (2) ‘that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right.’”52 For the reasons explained above, Petitioner has not met either showing

and the Court therefore denies a COA.

        IT IS THEREFORE ORDERED BY THE COURT that Petitioner John G.

Hernandez’s Motion to Vacate and Discharge with Prejudice under 28 U.S.C. 2255 (Doc. 25) is

dismissed. Petitioner is also denied a certificate of appealability.

        IT IS SO ORDERED.

        Dated: March 23, 2021
                                                      S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




        51
             28 U.S.C. § 2253(c)(2).
       52
          United States v. Park, 727 F. App’x 526, 528 (10th Cir. 2018) (emphasis in original) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)).




                                                        12
